            Case 1:21-cv-10965-PBS Document 5 Filed 06/09/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
_____________________________________
                                      )
STEPHEN F. CASS,                      )
                                      )
                  Plaintiff,          )
v.                                    )  CASE NO: 1:21-CV-10965
                                      )
JEANNE DOWNS, ARTHUR UNOBSKEY, )
LOUISE MILLER, ELLEN GRIECO,         )
REGINA TATE, and WAYLAND SCHOOL )
COMMITTEE                             )
      Defendants.                     )
_____________________________________)

                                   NOTICE OF APPEARANCE

          Please enter the appearance of Peter L. Mello as counsel for the Defendant, Regina Tate,
in the above-captioned case.



                                               Respectfully submitted,
                                               REGINA TATE,

                                               By her attorney,


                                               __/s/ Peter L. Mello_____________________
                                               Peter L. Mello (BBO# 659680)
                                               pmello@mhtl.com
                                               Murphy, Hesse, Toomey & Lehane LLP
                                               300 Crown Colony Drive, Suite 400
                                               Quincy, MA 02169
                                               Tel. No. (617) 479-5000
                                               Fax. No. (617) 4796469


Dated: June 9, 2021




1262304
          Case 1:21-cv-10965-PBS Document 5 Filed 06/09/21 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I, Peter L. Mello, HEREBY CERTIFY that this document filed through the CM/ECF
system on June 9, 2021, will be sent electronically to the registered participants as identified on
the NEF (NEF) and copies will be sent by both electronic and first class mail to those indicated
as non-registered participants on June 9, 2021 and to the following pro se plaintiff:

Stephen F. Cass
9 Captain Linnell Road
P.O. Box 2723
Orleans, MA 02653
stephenfcass@yahoo.com


                                             __/s/ Peter L. Mello_____________________
                                             Peter L. Mello




                                                2
1262304
